Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected for the following reasons:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lower electrode” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 shows reference characters 52A and 52B which are not disclosed/recited in the Specification.  It appears that paragraph [0021] discloses “end 52 of each conductive pin 50” but does not specifically recite “52A” and “52B” when referring to the ends ofs first conductive pin 50A and second conductive pin 50B, respectively. Correction to paragraph [0021] to clearly recite 52A and 52B as corresponding to the ends of first conductive pin 50A and second conductive pin 50B, respectively, would overcome this drawing objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 , 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 15, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “power converter” as used in claims 7 and 15 further recites the function viz. “power converter is configured to convert an original total RF power generated from the bias RF power source to an actual total RF power”, which is understood to mean an “impedance matcher or impedance matching network,”. However the accepted meaning of “power converter” (per attached non-patent literature definition from McGraw-Hill “power converter” is indefinite because the specification does not clearly redefine the term. Furthermore, provisional application 62/784333 specification page 5 showing Fig. 3 appears to provide support that a “bias matcher” is connected between the RF source (RF generator, Fig. 3 of provisional application) and the power splitter.
For the purpose of examination, “power converter” in claims 7 and 15 shall be interpreted as “impedance matcher or impedance matching network,” in light of paragraph [0012] and [0027] of the instant application and specification page 5 Fig. 3 of the provisional application 62/784333.
Claim 16 recites the limitation "the conductive pins" in line 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends on claim 11, however, claim 11 does not establish “conductive pins.” It appears that claim 16 should be dependent on claim 13, wherein claim 13 is dependent on claim 11 and first recites “conductive pins” (claim 13 line 3).
For the purposes of examination, claim 16 shall be interpreted as being dependent on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dible et al. (US 6,239,403 B1 hereinafter “Dible”).
Regarding claim 1, Dible teaches an electrostatic chuck (abstract, Fig. 1(a) and 2), comprising: a chuck body (comprising support 2 and electrodes 4, Fig. 1(a), col 4 line 64-66); an isolation ring (comprising gap 18 filled with a dielectric material, Fig. 1(a), col 5 line 9-10) penetrating through the chuck body (comprising 2 and 4, Fig. 1(a)), the isolation ring dividing the chuck body into two chuck regions, wherein the two chuck regions are respectively positioned at an inner side (comprising second electrode 8, Fig. 1(a), col 5 line 2-9) and an outer side (comprising first electrode 6, Fig. 1(a), col 5 line 1-8) of the isolation ring (comprising 18, Fig. 1(a)) and insulated from each other (col 5 line 1-11), and a RF power source (comprising 16, Fig. 1(a), col 5 line 5).
The embodiment of Dible Fig. 1(a) does not explicitly teach a power splitter; and the bias radio frequency (RF) power source is connected to each of the two chuck regions through the power splitter, wherein the bias RF power source provides RF power to each of the chuck regions individually through the power splitter.
However, Dible further teaches an embodiment shown in Fig. 2  (col 5 line 37-50) which includes a power splitter (comprising power splitter, Fig. 2, col 5 line 47) and a bias radio frequency (RF) power source (comprising RF power source 16, Fig. 2, col 5 line 5) connected to each of the two chuck regions (comprising electrode 4 segmented into first, second, and third concentric annular rings 4a, 4b, and 4c; Fig. 2, col 5 line 37-41) through the power splitter (comprising 26, Fig. 2), wherein the bias RF power source (comprising 16, Fig. 2) provides RF power to each of the chuck regions individually through the power splitter (comprising 26, Fig. 2)(col 5 line 46-49) to enable independent RF bias power zones which control center to edge surface uniformity of the wafer (col 5 line 40-43).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Fig. 1(a) and Fig. 2 such that the electrostatic chuck further includes a power splitter and the bias radio frequency (RF) power source is connected to each of the two chuck regions through the power splitter, wherein the bias RF power source provides RF power to each of the chuck regions individually through the power splitter to enable independent RF bias power zones which control center to edge surface uniformity of the wafer (col 5 line 40-43).
Claim 1, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano et al. (US 2007/0044914 A1 hereinafter “Matano”)in view of Engelhardt (US 2017/0076962 A1).
Regarding claim 1 and 10, Matano teaches an electrostatic chuck (comprising sample table 10, Fig. 1 and 2, paragraph [0031]), comprising: a chuck body (comprising first sample table block 11 and second sample table block 12, Fig. 1 and 2, paragraph[0031]); an isolation ring (comprising shielding layer 6, Fig. 1 and 2, paragraph [0037])penetrating through the chuck body (comprising 11 and 12, Fig. 1 and 2), the isolation ring (comprising 6, Fig. 1 and 2) dividing the chuck body into two chuck regions (comprising 11 and 12, Fig. 1 and 2), wherein the two chuck regions are respectively positioned at an inner side (comprising 12, Fig. 1 and 2) and an outer side (comprising 11, Fig. 1 and 2) of the isolation ring (comprising 6, Fig. 1 and 2) and insulated from each other (paragraph [0037] teaches both electrical and thermal insulation); and a bias radio frequency (RF) power source (comprising first and second RF power sources 41 and 42, Fig. 1, paragraph [0039],[0062]) providing power source to each of the two chuck regions (comprising 11 and 12, Fig. 1 and 2, paragraph [0062]-[0067]). 
Further regarding claim 10
Matano does not explicitly teach a power splitter wherein the bias RF power source is connected to each of the two chuck regions through the power splitter and provides RF power to each of the chuck regions individually through the power splitter.
However, Engelhardt teaches a chuck (comprising wafer  chuck 220, Fig. 2 and 4, paragrpah [0022])  having two chuck regions (comprising first/inner region 222 and second/outer region 224, Fig. 2 and 4) wherein power is provided to each chuck region through individual RF power sources (comprising first RF power generator 232 and second RF power generator 234, Fig. 2, paragraph [0025]) or alternatively through a single RF power generator (comprising 230, Fig. 4) including a power splitter (paragraph [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the power supply configuration to include a single bias RF power source connected to  a power splitter wherein the bias RF power source is connected to each of the two chuck regions through the power splitter and provides RF power to each of the chuck regions (Matano: comprising 11 and 12, Fig. 1 and 2) individually through the power splitter in view of teachings of Engelhardt in the apparatus of Matano as a known suitable bias RF power supply configuration to a chuck enabling separately supplying power to two different chuck regions using only a single RF power source.
Regarding claim 20, Matano in view of Engelhardt as applied above teaches all of the limitations of claim 10 including an electrostatic chuck (Matano: comprising sample table 10, Fig. 1, paragraph [0039]) and Matano further teaches an edge ring (comprising cover 3, Fig. 1) surrounding the electrostatic chuck (comprising 10, Fig. 1) (paragraph [0039]).
Claim 2 , 3, 8, 11, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano et al. (US 2007/0044914 A1 hereinafter “Matano”)in view of Engelhardt (US 2017/0076962 A1) as applied to claim 1, 10, 20 above and further in view of Koshiishi et al. (US 2006/0037701 A1 hereinafter “Koshiishi”).
Regarding claim 2 and 11, Matano in view of Engelhardt teaches all of the limitations of claim 1 and 10 as applied above including a chuck body (Matano: comprising sample table 10 including first sample table block 11 and second sample table block 12, Fig. 1 and 2, paragraph[0031]) and an isolation ring (Matano: 6, Fig. 1 and 2).
Matano in view of Engelhardt does not explicitly teach wherein the chuck body comprises a conductive base and a conductive layer formed on the conductive base, the isolation ring penetrates through the conductive base and the conductive layer so as to divide the conductive layer into at least two conductive portions.
However, Koshiishi teaches that a chuck body (comprising susceptor pedestal 14, susceptor 16, and electrostatic chuck 18, Fig. 1) including a conductive base (comprising susceptor pedestal 14, Fig. 1) and a conductive layer (comprising 16, Fig. 1) formed on the conductive base (comprising 14, Fig. 1). Note: the conductive base 14 is considered to be at least thermally conductive since paragraph [0106] that the conductive base 14 has a cooling medium space for controlling the process temperature of the substrate/wafer placed on the conductive layer 16; additionally, the conductive layer 16 is disclosed as comprising aluminum paragraph [0103] which is understood as a material that is both thermally conductive and electrically conductive. Koshiishi teaches that the conductive base 14 enables cooling of the substrate/wafer (paragraph [0106]) while the conductive layer 16 acts as an electrode for ion attraction (paragraph [0103],[0123]).
Additionally, Matano teaches the chuck body (comprising sample table 10, Fig. 1, paragraph [0031]) is conductive (i.e. comprises aluminum or titanium, paragraph [0039]) and that the isolation ring (6, Fig. 1) penetrates through the entirety of the table (as understood from Fig. 1) enabling control of RF bias distribution , temperature distribution, and electrostatic adsorption bias individually to each of the conductive portions (i.e. central 12, Fig. 2)  and outer circumference portion (11, Fig. 2)) (paragraph [0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck body (Matano: 10, Fig. 1) to comprises a conductive base and a conductive layer formed on the conductive base (i.e. by providing a separate electrode 16 and temperature control base 14 as taught by Koshiishi) and to configure the isolation ring (Matano: 6, Fig. 1 and 2) to penetrate through the conductive base and the conductive layer so as to divide the conductive layer into at least two conductive portions in view of teachings of Koshiishi and Matano in the apparatus of Matano in view of Engelhardt as a known suitable configuration of a chuck body which would enable individually controlling the RF bias distribution, temperature distribution, and electrostatic adsorption bias to each of the conductive portions of the conductive layer (Matano: paragraph [0042]).
Regarding claim 3 and 12, Matano in view of Engelhardt and Koshiishi as applied above teaches all of the limitations of claim 2 and 11 including a conductive layer (see teachings of Koshiishi as applied above in claim 2 and 11).
Matano further teaches a first isolation layer (comprising a layer of ceramic, not shown, paragraph [0039]) forming an upper surface of dielectric film on the chuck body for electrostatic absorption (paragraph [0039]). Since this isolation layer is for electrostatic absorption, this is understood to be formed as a top surface of the chuck body and would therefore by formed on the conductive layer of modified Matano.
Regarding claim 8 and 17, Matano in view of Engelhardt teaches all of the limitations of claim 1 and 10 as applied above including a chuck body (Matano: comprising sample table 10 including first sample table block 11 and second sample table block 12, Fig. 1 and 2, paragraph[0031]) and an isolation ring (Matano: 6, Fig. 1 and 2).
Matano in view of Engelhardt does not explicitly teach wherein the chuck body comprises a conductive base and a conductive layer formed on the conductive base, the isolation ring divides the conductive layer into a first conductive portion at the inner side of the isolation ring and a second conductive portion at the outer side of the isolation ring, and a ratio of a top 
However, Koshiishi teaches that a chuck body (comprising susceptor pedestal 14, susceptor 16, and electrostatic chuck 18, Fig. 1) including a conductive base (comprising susceptor pedestal 14, Fig. 1) and a conductive layer (comprising 16, Fig. 1) formed on the conductive base (comprising 14, Fig. 1). Note: the conductive base 14 is considered to be at least thermally conductive since paragraph [0106] that the conductive base 14 has a cooling medium space for controlling the process temperature of the substrate/wafer placed on the conductive layer 16; additionally, the conductive layer 16 is disclosed as comprising aluminum paragraph [0103] which is understood as a material that is bother thermally conductive and electrically conductive. Koshiishi teaches that the conductive base 14 enables cooling of the substrate/wafer (paragraph [0106]) while the conductive layer 16 acts as an electrode for ion attraction (paragraph [0103],[0123]).
Additionally, Matano teaches the chuck body (comprising sample table 10, Fig. 1, paragraph [0031]) is conductive (i.e. comprises aluminum or titanium, paragraph [0039]) and that the isolation ring (6, Fig. 1) penetrates through the entirety of the table (as understood from Fig. 1) dividing the chuck into a first portion (12, Fig. 1 and 2) at the inner side of the isolation ring (6, Fig. 1 and 2) and a second portion (11, Fig. 1 and 2) at the outer side of the isolation ring (6, Fig. 1 and 2) thus enabling control of RF bias distribution, temperature distribution, and electrostatic adsorption bias individually to each of the conductive portions (i.e. central 12, Fig. 2)  and outer circumference portion (11, Fig. 2)) (paragraph [0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck body (Matano: 10, Fig. 1) to comprises a conductive base and a conductive layer formed on the conductive base (i.e. by providing a separate electrode 16 and temperature control base 14 as taught by Koshiishi) and to configure the isolation ring (Matano: 6, Fig. 1 and 2) to penetrate through the conductive base and the 
Further regarding limitation “a ratio of a top surface area of the first conductive portion to a top surface area of the second conductive portion is 4:1,” Matano further teaches various other configurations of dividing the chuck body (10, Fig. 3-7) to enable independently controlling the temperature, RF bias, electrostatic adsorption, and pressure at the rear face of wafer of different areas of the chuck (paragraph [0044]) and that increased divisions of the chuck/table enable highly accurate processing of a wafer for high production efficiency and product yield(paragraph [0044], [0083]). Note: it is understood the changing the number of divisions affects the surface areas of the portions of the chuck.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust/optimize the first conductive portion top surface area and second conductive portion in the apparatus of Matano in view of Engelhardt and Koshiishi to enable adjusting or optimizing the control of parameters (i.e. RF bias, etc.) applied to different chuck areas to affect different areas of a substrate/wafer to be processed for high production efficiency and product yield (Matano: paragraph [0083]).
Regarding claim 19
Matano further teaches that wherein the RF power (i.e. RF bias applied) of each chuck region (Matano: 11 and 12, Fig. 1 and 2) is configured to control a density (i.e. distribution) of the plasma above each chuck region (Matano: 11 and 12, Fig. 1 and 2) (claim 7, paragraph [0042], [0062]-[0067]). 
Matano in view of Engelhardt as applied above do not explicitly teach an upper electrode; a lower electrode, wherein the electrostatic chuck is positioned between the upper electrode and the lower electrode; and a high frequency power source connected to the upper electrode or the lower electrode, the high frequency power source configured to provide high frequency power to the upper electrode or the lower electrode for generating plasma between the upper electrode and the lower electrode.
However, Matano teaches that the plasma processing apparatus can comprise a capacitance coupling system (i.e. capacitively coupled plasma) (paragraph [0041]).
Further, Koshiishi teaches a capacitive coupling type plasma processing apparatus (Fig. 1 and 14, paragraph [0102]) comprising an upper electrode (34, Fig. 1 and 14, paragraph [0108]) and a lower electrode (comprising 16, Fig. 1 and 14, paragraph [0108]), wherein the electrostatic chuck (18, Fig. 1 and 14, paragraph [0104]) is positioned between the upper (34, Fig. 1 and 14) and the lower electrode (comprising 16, Fig. 1 and 14) and a high frequency power source (comprising first RF power supply 48, Fig. 14, paragraph [0111]), the high frequency power source (48, Fig. 14) configured to provide high frequency power to the upper electrode (34, Fig. 14) for generating plasma between the upper electrode (34, Fig. 14) and the lower electrode (comprising 16, Fig. 14)(paragraph [0123]-[0124]). Koshiishi further teaches that such a configuration can enable generation of high density plasma (paragraph [0126]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add an upper electrode (Koshiishi: 34, Fig. 1 and 14); a lower electrode (Koshiishi: comprising 16, Fig. 1 and 14) and to configure the electrostatic chuck (Matano: comprising 10, Fig. 1; Koshiishi: 18, Fig. 1 and 14) to be positioned between the upper .
Claim 4, 5, 6, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano et al. (US 2007/0044914 A1 hereinafter “Matano”) in view of Engelhardt (US 2017/0076962 A1), and Koshiishi et al. (US 2006/0037701 A1 hereinafter “Koshiishi”) as applied to claims 2 , 3, 8, 11, 12, 17, 19 above and further in view of Kawakami et al. (US 6,432,208 B1 hereinafter “Kawakami”).
Regarding claim 4 and 13, Matano in view of Engelhardt and Koshiishi teaches all of the limitations of claims 1, 2 and 10, 11 above including at least two conductive portions (Matano: comprising 11 and 12, Fig. 1 and 2, modified by Koshiishi to have conductive layer as applied in claim 2 and 11), a conductive base (see teachings of Koshiishi as applied in claim 2 and 11), bias RF power source (modified Matano power sources comprising first and second RF power sources 41 and 42, Fig. 1, paragraph [0039] in view of Engelhardt power source 230 as applied in claim 1 and 10 above), power splitter (Engelhardt: 230, Fig. 4, paragraph [0030]).
Matano in view of Engelhardt and Koshiishi as applied above do not explicitly teach at least two conductive pins connected to the at least two conductive portions; and at least two through holes penetrating the conductive base for accommodating each of the at least two conductive pins, wherein the bias RF power source is connected to each of the conductive pins through the power splitter to provide respective RF power to each of the conductive portions.
However, Kawakami teaches an electrostatic chuck (comprising placement table 24, Fig. 3, col 6 line 33-43) comprising at least two conductive pins (comprising conductive lines or conductive rods 58 and 60, Fig. 3, col 6 line 37) connected to at least two conductive portions (comprising electrode piece 28A and 28B, Fig. 3, col 6 line 34); and at least two through holes (comprising holes in which insulating sheaths 62 and 64 are inserted, Fig. 3, col 6 line 41) penetrating the conductive base (comprising cooling jacket 40, Fig. 3, col 5 line 51-53; col 6 line 42) for accommodating each of the at least two conductive pins (comprising conductive lines or conductive rods 58 and 60, Fig. 3), wherein the bias RF power source (comprising high frequency power source 68, Fig. 3, col 6 line 45-46) is connected to each of the conductive pins (comprising 58 and 60, Fig. 3).
Additionally, Matano in view of Engelhardt and Koshiishi as applied above in claims 1,2 and 10 and 11 already establish that the bias RF power source is connected to the power splitter to provide respective RF power to each of the conductive portions (see teachings of Engelhardt as applied above in claims 1 and 10 with regards to the bias RF power source and power splitter, see teachings of Koshiishi with regards to the conductive portions as applied in claims 2 and 11).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add at least two conductive pins (Kawakami: comprising 58, 60, Fig. 3) and configure the at least two conductive pins to be connected to the at least two conductive portions (Matano: 11 and 12, Fig. 1 and 2 as modified in claim 2 and 11 in view of Koshiishi (16, Fig. 1) to comprise conductive layer comprising the conductive portions); and  to add/provide at least two through holes (Kawakami: comprising holes in which insulating sheaths 62 and 64 are inserted, Fig. 3, col 6 line 41) penetrating the conductive base (i.e. comprising table 10 of Matano modified in view of Koshiishi (14, Fig. 1) to include a conductive base in claim 2 and 11) for accommodating each of the at least two conductive pins (Kawakami: comprising 58, 60, Fig. 3) and to configure the bias RF power source to be connected to each of the conductive pins (Kawakami: 58 and 60, Fig. 3) through the power splitter (Engelhardt: 230, 
Regarding claims 5 and 14, Matano in view of Engelhardt, Koshiishi, and Kawakami as applied above teaches all of the limitations of claims 1, 2, 4 and claims 10, 11, 13, respectively but do not explicitly teach wherein the conductive base comprises at least two second isolation layers on inner sidewalls of the at least two through holes, the at least two conductive pins are electrically insulated from the conductive base by the at least two second isolation layers.
However, Kawakami further teaches the conductive base (comprising cooking jacket 40, Fig. 3) comprises at least two second isolation layers (comprising insulating sheaths 62 and 64, Fig. 3, col 6 line 41-42) on inner sidewalls of the at least two through holes (as understood from Fig. 3), the at least two conductive pins (comprising 58 and 60, Fig. 3) are insulated from the conductive base by the at least two second isolation layers (62 and 64, Fig. 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the conductive base (i.e. comprising table 10 of Matano modified in view of Koshiishi (14, Fig. 1) to include a conductive base in claim 2 and 11) at least two second isolation layers (Kawakami: comprising 62 and 65, Fig. 3) on inner sidewalls of the at least two through holes, the at least two conductive pins are insulated from the conductive base by the at least two second isolation layers in view of teachings of Kawakami in the apparatus of Matano in view of Engelhardt, Koshiishi, and Kawakami to enable isolating/insulating the conductive pins (i.e. power connection) from other conductive parts of the electrostatic chuck such as the conductive base for uniform plasma processing. Furthermore, it would be obvious to make the isolation layers electrically insulating to prevent electrical interaction of the conductive power 
Regarding claim 6 and 16, Matano in view of Engelhardt, Koshiishi, and Kawakami as applied above teaches all of the limitations of claims 1, 2, 4 and claims 10, 11, 13, respectively including conductive pins (Kawakami: comprising 58, 62, Fig. 3) and conductive portions (Kawakami: comprising 28A and 28B, Fig. 3; Matano: 11 and 12, Fig. 1 and 2 as modified in claim 2 and 11 in view of Koshiishi (16, Fig. 1) to comprise conductive layer comprising the conductive portions) and further teaches wherein one end (i.e. top end) of each of the conductive pins  (Kawakami: comprising 58, 62, Fig. 3) is electrically connected to a corresponding one of the conductive portions (Kawakami: comprising 28A and 28B, Fig. 3; Matano: 11 and 12, Fig. 1 and 2 as modified in claim 2 and 11 in view of Koshiishi (16, Fig. 1) to comprise conductive layer comprising the conductive portions) to serve as a conductive terminal. More specifically, when modifying the apparatus of Matano in view of Engelhardt, Koshiishi with the teachings of Kawakami in claims 4 and 13 above, the conductive pins of Kawakami were added to the apparatus of Matano in view of Engelhardt, Koshiishi such that the pins (Kawakami: 58, 62, Fig. 3) act as power feed terminals to connect the RF power source of the apparatus of Matano in view of Engelhardt, Koshiishi to each of the conductive portions (Matano: 11 and 12, Fig. 1 and 2 as modified in claim 2 and 11 in view of Koshiishi (16, Fig. 1) to comprise conductive layer comprising the conductive portions) which are located above the conductive base (comprising table 10 of Matano modified in view of Koshiishi (14, Fig. 1) to include a conductive base in claim 2 and 11).
Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano et al. (US 2007/0044914 A1 hereinafter “Matano”) in view of Engelhardt (US 2017/0076962 A1), and Koshiishi et al. (US 2006/0037701 A1 hereinafter “Koshiishi”) as applied to claims 2, 3, 8, 11, 12, 17, 19 above and further in view of Collins et al. (US 2010/0018648 A1 hereinafter “Collins”).
Regarding claim 7 and 15, Matano in view of Engelhardt and Koshiishi as applied above teaches all of the limitations of claims 1, 2 and 10, 11 respectively, including an electrostatic chuck (Matano: comprising 10, Fig. 1 and 10) having conductive portions (comprising 11 and 12, Fig. 1 and 2, of Matano as modified in claim 2 and 11 in view of teachings of Koshiishi above),  bias RF power source (comprising first and second RF power sources 41 and 42, Fig. 1, paragraph [0039] of Matano as modified in view of teachings of Engelhardt in claim 1 and 10 above), and power splitter (see teachings of Engelhardt as applied in claims 1 and 10 above). 
 Matano in view of Engelhardt and Koshiishi do not explicitly teach a power converter (i.e. impedance matcher or impedance matching network) connected between the bias RF power source and the power splitter, wherein the power converter is configured to convert an original total RF power generated from the bias RF power source to an actual total RF power, and the power splitter is configured to split the actual total RF power to provide respective RF power to each of the conductive portions. See U.S.C. 112(b) rejection above for detailed discussion regarding claim interpretation of “power converter.”
However, Collins teaches a plasma processing apparatus (comprising plasma reactor, Fig. 1A, paragraph [0014]) including an electrostatic chuck (comprising pedestal 200, Fig. 2, paragraph [0018]) having a power converter/impedance matcher (comprising bias RF match 234, Fig. 2, paragraph [0035]) connected between the bias RF power source (comprising 230, 232, Fig. 2, paragraph [0021]) and the power splitter (comprising impedance elements 273 and 272, Fig. 2, paragraph [0003], [0035]; since 273 and 272 enable control of apportionment of RF bias power between 290 and 208 (paragraph [0035]), 273 and 272 are considered a power splitter configuration.) and the power splitter is configured to split the actual total RF power to 
Further, Koshiishi teaches that an impedance matching unit (comprising 88, Fig. 1, paragraph [0115]) enables matching the load impedance (i.e. power applied to the chuck comprising susceptor 16, Fig. 1)  with the internal (or output) impedance of the RF power source (paragraph [0115]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a power converter (interpreted to mean an impedance matcher) connected between the bias RF power source and the power splitter wherein the power converter/impedance matcher is configured to convert an original total RF power (i.e. output) generated from the bias RF power source to an actual total RF power (i.e. load), and the power splitter is configured to split the actual total RF power to provide respective RF power to each of the conductive portions (Matano: comprising 11 and 12, Fig. 1) in view of teachings of Collins and Koshiishi in the apparatus of Matano in view of Engelhardt and Koshiishi to enable optimized impedance matching (i.e. matching the load/applied power and the output from the power source) between the power source to the power being split to each conductive portion for uniform wafer/substrate processing.
Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano et al. (US 2007/0044914 A1 hereinafter “Matano”)in view of Engelhardt (US 2017/0076962 A1) as applied to claim 1 and 10 above and further in view of Chang et al. (US 2007/0032081 A1 hereinafter “Chang”) .
Regarding claim 9 and 18, Matano in view of Engelhardt teaches all of the limitations of claims 1 and 10 as applied above, respectively, including an isolation ring (Matano: 6, Fig. 1 and 2).
Matano in view of Engelhardt as applied above do not explicitly teach that the width of the isolation ring is in the range of 0.1 centimeter to 0.8 centimeter.
However, Chang teaches a chuck including an isolation ring (comprising dielectric spacer ring 285, Fig. 2) having a width of 0.5 to 2.5 mm (i.e. 0.05 cm to 0.25 cm; paragraph [0011], [0057]) which is effective to electrically insulate an edge ring (280, Fig. 2) from the baseplate (260, Fig. 2)  of the chuck (paragraph [0011],[0044]-[0045],[0057]). In other words, Chang teaches that a width of 0.05 cm to 0.25 cm of an isolating ring used to separate two different components in a chuck support configuration is suitable for providing effective electrical isolation between the two components. Note: the taught range in the prior art overlaps the claimed range of 0.1 cm to 0.8 cm.
Further, Matano teaches that the isolation ring (6, Fig. 1 and 2) provides electrical insulation/isolation between the portions of the chuck (comprising sample table 10, Fig. 1 and 2) in order to adjust processing parameters (i.e. RF bias) independently to each portion of the chuck (paragraph [0013],[0037], [0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the isolation ring (Matano: 6, Fig. 1 and 2) in view of teachings of Chang in the apparatus of Matano in view of Engelhardt to optimize electrical isolation between the portions of the chuck such that each portion of the chuck can have processing parameters (i.e. RF bias) adjusted independently to each portion of the chuck (Matano: paragraph [0013],[0037], [0045]). 
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716